Citation Nr: 1232480	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-24 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with calcaneal bone spurs prior to June 24, 2009 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from November 1975 to November 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  That Veterans Law Judge has since retired.  A letter sent to the Veteran in July 2012 advised the Veteran of his opportunity to have another hearing.  The Veteran was advised that if he did not respond within 30 days, the Board would proceed with a decision on his case.  The Veteran did not respond; accordingly, the Board will proceed to consider the case, having reviewed the transcript of the hearing.

In May 2010, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

In May 2010, the Board addressed this issue as entitlement "to an evaluation in excess of 10 percent for calcaneal bone spurs prior to June 24, 2009 and in excess of 30 percent thereafter."  The Board addresses the issues of "entitlement to an evaluation in excess of 10 percent for bilateral pes planus with calcaneal bone spurs prior to June 24, 2009 and in excess of 30 percent thereafter" in order to address the Veteran's service connected disability, as a whole, which includes pes planus, and in light of the most recent rating actions of the RO on this issue.  There is no basis to award the Veteran a separate disability evaluation for the two problems.  Without taking into consideration the difficulties associated with both problems, there would be no basis for the current evaluations.

FINDINGS OF FACT

1.  Prior to June 24, 2009, bilateral pes planus with calcaneal spurs was manifested by heel pain and stiffness and without objective evidence of marked deformity, pain on manipulation and use, indication of swelling on use or characteristic callosities.

2.  From June 24, 2009, bilateral pes planus with calcaneal spurs has been manifested by heel pain and stiffness and by characteristic callosities of the feet and without marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, the criteria for a rating in excess of 10 percent for bilateral pes planus with calcaneal spurs were not met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a , Diagnostic Code 5276 (2011).

2.  From June 24, 2009, the criteria for a rating in excess of 30 percent for bilateral pes planus with calcaneal spurs have not been met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a , Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran has appealed the initial evaluation assigned for his bilateral foot disability.  A February 2006 rating decision granted service connection for bilateral pes planus with calcaneal heel spurs and assigned a 10 percent evaluation.  The rating was subsequently increased to 30 percent, effective June 24, 2009.

Bilateral pes planus with calcaneal heel spurs is evaluated according to Diagnostic Code 5276, which pertains to flatfoot, acquired.  A 10 percent rating is assignable for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

A 30 percent rating is assignable for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

A 50 percent rating is assignable for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

The Veteran had a VA examination in June 2005.  The examiner indicated that the claims file was reviewed.  The Veteran complained of hallux valgus with calcaneal spurs, both feet.  The Veteran reported flare-ups of his pain at the end of the day with almost the worst possible pain, which usually lasted for about an hour and was relieved spontaneously with rest and elevation of the feet.  Sometimes this pain radiated to the left knee.  He reported increased stiffness but no swelling in his feet.  He had a lack of endurance.  It was noted that he used corrective devices, basically heel cups, which helped his pain.  Even so, he denied using any special or different type of shoe due to his foot condition.  Presently, he was not receiving any medical treatment for this problem.  Activities and conditions that made his pain worse included prolonged walking.  The Veteran noticed increased pain in his heels when getting up from bed in the morning.  This usually lasted a few minutes and was relieved with further walking.  The Veteran reported that this condition did not affect his daily activities.  

Upon physical examination, there was mild angulation of the right foot at the level of the big toe with evidence of bunion formation on the lateral aspect of the big toe joint.  On the left foot, angulation due to bunion formation on the lateral aspect of the big toe joint and hallux valgus was more mild than on the right foot.  There was no redness, swelling, or pain to palpation to the bunion bilaterally.  There was mild tenderness to palpation at the level of the anterior aspect of the heel and at the level of the plantar surface of the big toe joint bilaterally.  There was no open wound and no open ulcer.  There was no pain on manipulation of the foot bilaterally.  There was no edema bilaterally.  There was no functional limitation with walking or standing, and the examiner indicated that there was not any evidence of abnormal weightbearing on the feet.  The examiner stated that it was obvious the Veteran had bilateral pes planus.  The Achilles tendon alignment had only very mild inward deviation.  The Veteran had good peripheral pulses bilaterally.  There was no evidence of any skin abnormality of either foot.  There was no gait abnormality.  The Veteran could walk on his heels and on his toes bilaterally.

This examination clearly provides evidence against this claim, indicating a "mild" problem repeatedly.

The Veteran had a VA examination in June 2009.  The examiner indicated that the claims file was reviewed.  The Veteran reported that he started having pain in his heels while in the military and was noted to have calcaneal spurs following evaluation with x-ray.  His treatment included steroid shots, and he reported that he also used a TENS unit.  He reported that this condition was basically the same since leaving the military.  He was followed by a podiatrist, given shots and recommended heel cups.  The course since onset was stable.  The Veteran reported that he had had three steroid shots in his heels in the past 12 months, with the effects lasting about one week.  The response to treatment was fair.  The Veteran reported that his condition resulted in moderate functional impairment.  

The examiner noted that the calcaneal bone was abnormal with a deformity on the right.  On the right calcaneus, there was no loss of bone or part of bone, false joint, malunion or nonunion.  On the left calcaneus, there was deformity.  There was no angulation, no loss of a bone or part of a bone, no false joint, no malunion and no nonunion.  

The Veteran's gait was normal.  Evidence of abnormal weight bearing included callosities on the plantar medial aspect of the great toes.  There were no areas of breakdown and no unusual shoe wear pattern.  There was functional limitation  on standing.  The Veteran was able to stand for more than one but less than three hours.  The Veteran was able to walk one to three miles.  

X-rays showed bilateral bunion deformities, right greater than left with associated degenerative changes of both MTP joints.  Nonspecific inferior calcaneal spurring was seen as described on prior reports.  The report noted that the Veteran was employed full time as a mail carrier.  The Veteran reported that there were significant general occupational effects, including decreased mobility and pain. 

The Veteran had a VA examination in January 2012.  The Veteran reported pain in both heels, radiating to the legs, with occasional swelling.  The report indicated that the Veteran had pain on use of the feet, pain accentuated on use and pain on manipulation of the feet.  The report noted that there was no swelling on use and no characteristic calluses.  The Veteran did not use arch supports or orthotics.  The Veteran did not have extreme tenderness of the plantar surface of the feet.  Marked pronation was present in both feet.  The Veteran did not have inward bowing of the Achilles tendon and did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He did not have marked inward displacement and severe spasm of the Achilles tendon.

The Board has also considered the Veteran's statements and testimony.  In the substantive appeal dated in August 2006, the Veteran indicated that he had calluses on his feet, and had swelling and foot pain.  At the Board hearing in March 2009, the Veteran testified that he had calluses on his feet.  He stated that he used heel cups to relieve his foot pain.  The Veteran is competent to report his observable symptoms; however, the Board finds that a higher rating is not assignable based upon these statements, as the objective evidence prior to June 24, 2009, did not show findings which warrant a rating in excess of 10 percent.  In fact, the evidence clearly indicating a "mild" problem.    

The Board finds that a rating in excess of 10 percent is not warranted prior to June 24, 2009, as the evidence of record does not show that the Veteran's bilateral foot disability was manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use or characteristic callosities.  In this regard, the June 2005 VA examination shows that there was no pain on manipulation, no indication of swelling of the feet and no callosities noted.  
Accordingly, the Board concludes that the criteria for a rating in excess of 10 percent were not met for the time period prior to June 24, 2009.  

The Board finds that the criteria for a rating in excess of 30 percent are not met from June 24, 2009.  The June 2009 VA examination reflects that bilateral pes planus with calcaneal bone spurs was manifested by pain in the heels, which was treated with steroid shots and heel cups.  The examination report noted that the Veteran did not use orthopedic devices.  There were no findings of pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of tendo achillis on manipulation, not improved by orthopedic shoes and appliances.  Although the 2012 VA examination showed marked pronation, the report reflects that the Veteran's bilateral foot disability was not manifested by extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.   As such, the Board finds that the criteria for a 50 percent rating under Diagnostic Code 5276 are not met. 

In this regard, it is important for the Veteran to understand that without taking into consideration the Veteran's complaints, which the Board has done, there would be little basis for the current findings, let alone higher evaluations, based on the objective medical record, which tends to provide evidence against this claim.    

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202   (1995), with regard to the Veteran's plantar fasciitis.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 do not apply. 

The Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The evidence of record does not show that the Veteran's bilateral foot disability includes weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application in this case.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5277-5283 (2011).

Based upon the foregoing, the Board finds that the criteria for an increased rating for bilateral pes planus with calcaneal bone spurs have not been met.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, as there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization. Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, an April 2005 letter advised the Veteran of the evidence required to substantiate his claim for service connection for a bilateral foot disability.  This letter informed the Veteran of VA's duties for obtaining evidence.  A July 2010 letter included notice of  how disability ratings and effective dates are determined.   
7
The RO did not provide the Veteran with additional notice of the evidence required to substantiate her claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in March 2007 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


